Name: Commission Regulation (EC) No 1441/2001 of 16 July 2001 amending Regulation (EC) No 2848/98 in the raw tobacco sector as regards the amount to be paid to producers whose quotas for the 2001 and subsequent harvests are to be bought back
 Type: Regulation
 Subject Matter: economic policy;  agricultural structures and production;  plant product;  production
 Date Published: nan

 Avis juridique important|32001R1441Commission Regulation (EC) No 1441/2001 of 16 July 2001 amending Regulation (EC) No 2848/98 in the raw tobacco sector as regards the amount to be paid to producers whose quotas for the 2001 and subsequent harvests are to be bought back Official Journal L 193 , 17/07/2001 P. 0005 - 0006Commission Regulation (EC) No 1441/2001of 16 July 2001amending Regulation (EC) No 2848/98 in the raw tobacco sector as regards the amount to be paid to producers whose quotas for the 2001 and subsequent harvests are to be bought backTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco(1), as last amended by Regulation (EC) No 1336/2000(2), and in particular Article 14a thereof,Whereas:(1) Article 36 of Commission Regulation (EC) No 2848/98 of 22 December 1998 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 as regards the premium scheme, production quotas and the specific aid to be granted to producer groups in the raw tobacco sector(3), as last amended by Regulation (EC) No 385/2001(4), fixes the amounts to which producers are entitled when their quotas for the 1999 and 2000 harvests are bought under the quota buy-back scheme. For the purpose of simplifying the scheme the fixing of the amounts to which producers whose quotas for the 2001 and subsequent harvests are bought back will be entitled should be made permanent by expressing those amounts as a percentage of the production premium in force during the year in which the buy-back application is submitted, this without prejudice to future amendments.(2) The quantities which were the subject of a quota buy-back application and the quantities bought back by group of varieties under Article 35 of Regulation (EC) No 2848/98 in respect of the 1999 and 2000 harvests were extremely small, while the average prices paid to producers for a large part of the quantities of tobacco, in particular for the group V varieties, remain extremely low, and a large proportion of the stocks of tobacco of that group remain unsold. The amounts to be paid for buy-backs from the 2001 harvest on should therefore be varied according to group of varieties and the annual buy-back amount to be paid for group V should be increased.(3) To prevent speculation during the 2001 harvest, for that harvest only the increased amount should be granted only to producers who have already held a quota for at least one harvest.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco,HAS ADOPTED THIS REGULATION:Article 1In Article 36, the following subparagraphs are added to Regulation (EC) No 2848/98: "Without prejudice to future amendments, producers whose quotas for the 2001 and subsequent harvests have been bought back shall be entitled, at the time of payment of the premiums for the three consecutive harvests following the one in question, to receive each year an amount equal to a percentage of the premium referred to in Article 3(1) of Regulation (EEC) No 2075/92 applicable to the raw tobacco produced during the year of the harvest in question.That percentage shall be:>TABLE>By derogation from the above subparagraph, producers whose quotas for the 2001 harvest have been bought back and who have held those quotas since the 2001 harvest only shall be entitled, at the time of payment of the premiums for the 2002, 2003 and 2004 harvests, to receive each year the amount referred to in the first subparagraph for the 1999 harvest."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 215, 30.7.1992, p. 70.(2) OJ L 154, 27.4.2000, p. 2.(3) OJ L 358, 31.12.1998, p. 17.(4) OJ L 57, 27.2.2001, p. 18.